           Case 1:18-cr-00850-ALC Document 5 Filed 11/29/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA                           ECF CASE

              v.                                   NOTICE OF APPEARANCE
                                                   AND REQUEST FOR ELECTRONIC
MICHAEL COHEN,                                     NOTIFICATION
                      Defendant.                   18 Cr. 805 (ALC)


                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Amy Lester of Petrillo Klein & Boxer LLP

hereby appears on behalf of Michael Cohen in the above-captioned action and requests

that all notices given or required to be given in this case and all papers served or

required to be served be delivered to the undersigned at the address, telephone number,

and email address indicated below.


       I hereby certify that I am admitted to practice before this Court.

Dated: New York, New York
       November 29, 2018

                                            PETRILLO KLEIN & BOXER LLP


                                      By:     /s/ Amy Lester
                                            Amy Lester
                                            655 Third Avenue, 22nd Floor
                                            New York, NY 10017
                                            Tel.: 646-930-1066
                                            alester@pkbllp.com
